 In the Matter of CHRYSLER CORPORATION, DE SOTO-WYOMING PLANTandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENTWORKERS OF AMERICA, UAW-CIO,LOCAL 227Case No. 7-R-2015.-Decided August 03, 19145Ratlibone, Perry, Kelley and Drye, by Mr. Donald L. Hastings,ofNew York City, for the Company.Messrs. Maurice SugarandJack Tucker,of Detroit, Mich., for theUnion.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,UAW-CIO, Local 227, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Chrysler Corporation, De Soto-Wyoming plant, Detroit,Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeMeyer D. Stein, Trial Examiner. Said hearing was held at Detroit,Michigan, on June 1, 1945. The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChrysler Corporation, a Delaware corporation, has its principalplace of business at Detroit, Michigan, where until February 1, 1942,63 N. L R.B.,No. 75.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDit was primarily engaged in the manufacture and sale of automobiles,trucks, parts, and accessories.At the present time, the Company is,engaged almost exclusively in the manufacture of munitions for theUnited States Government, and in the operation of plants in theStates of Michigan, Illinois, Indiana, and California. In the course ofits business, the Company uses annually raw materials having a valuein excess of $500,000,000, and produces annually finished products val-ued in excess of $1,000,000,000.Of the raw materials, approximately45 percent used in each of the Company's plants is received frompoints outside the State in which the plant is located. The present pro-.ceeding concerns only employees in the De SotoWyoming plant in thecity of Detroit, Michigan.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 227, affiliated with the Con-gress of Industrial Organizations, is a labor organization admitting,tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain employees of theCompany upon the ground that it doubted the Union's claims tomajority representation.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprising all employees who perform theduties of timekeepers in the Company's De Soto-Wyoming plant, ex-.eluding the factory auditor, the assistant factory auditor, the chieftimekeeper, the assistant chief timekeeper, and all other supervisoryemployees within the usual meaning of the term. The Company con-tends that timekeepers are not "employees" within the meaning of theAct; that they act in the interest of the employer and are a part ofmanagement.The Company agrees that, if its contention as to the'The Board agent reported that the Union had submitted 14 cards, 12 of which borenames which checked with the Company's pay roll of April 25, 1945,containing 18 namesIn the claimed appropriate unit. CHRYSLER CORPORATION493'employee status of the timekeepers is overruled, the unit sought bythe Union is appropriate.The parties stipulated at the hearing that the duties of the time--keepers herein concerned are substantially the same as those of time--keepers in another division of the Company considered by the Boardin a prior decision and found to be entitled to the benefits of collectivebargaining.zWe see no reason to depart from such finding, which co-incides with our usual practice of permitting timekeeping employeesto bargain collectively in a unit apart from the production and main-tenance employees.3We find that all employees who perform the duties of timekeepersin the De Soto-Wyoming plant of the Company, excluding the factoryauditor, the assistant factory auditor, the chief timekeeper, the as-sistant chief timekeeper, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chrysler Cor-poration, De Soto-Wyoming Plant, Detroit, Michigan, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region, act=ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-2 SeeMatterof ChryslerCorporation(Plymouth Division),56 N. L R. B 1302.3 SeeMatter of Aluminum Forgings,Inc., 54 N.L. R. B. 1582,Matterof ChryslerCorpo-ration,61 N. L R B 949 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, UAW-CIO, Local227, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.